Title: VIII. From George Washington to Francis Van Dyke, 17 June 1780
From: Washington, George
To: Van Dyke, Francis



Sir,
Camp near Spring-field 17th June 1780.

Pursuant to the plan agreed on between us, you are to use yr utmost endeavours to communicate with —— in the City of New York for the purpose of obtaining the quickest & best intelligence of the movements & designs of the enemy & other occurrences which is to be conveyed to me with the greatest expedition & certainty.
The mode of conveying this intelligence to head Qrs will be left to yourself—œconomy in conducting the business, generally, is indispensably necessary—keep an acct of the expences attending it—& the money shall be paid on demand by Sir Yr Very Hble Servt

G. W——n

